 

PURCHASE AGREEMENT

 

between

 

CLEC Networks, Inc./EDGE FiberNet, Inc.

 

(the “Seller”)

 

and

 

2050 MOTORS, INC., A CALIFORNIA CORPORATION

(the “Buyer”)

dated as of

 

April 18, 2019

 

 

 

 

PURCHASE AGREEMENT

 

This Purchase Agreement (this “Agreement”) is dated as of April 18, 2019,
between:

 

CLEC Networks, Inc. (“CLEC”), a Delaware corporation and EDGE FiberNet, Inc.
(“EDGE”), a Delaware corporation (collectively, the “SELLER”) and 2050 Motors,
Inc., a California corporation (the “BUYER”).

 

Recitals

 

● WHEREAS, the EDGE owns 100% of CLEC and has authorized the sale of 50% of
CLEC’s shares to the BUYER.     ● WHEREAS, the EDGE has experience constructing
and managing a facilities-based carrier telecommunications facility.     ●
WHEREAS, the BUYER has extensive experience investing in telecommunications
businesses.     ● WHEREAS, the SELLER wishes to sell to the BUYER, and the BUYER
wishes to purchase from the SELLER, 50% of CLEC’s shares, subject to the terms
and conditions set forth herein;     ● NOW, THEREFORE, in consideration of the
mutual covenants and agreements hereinafter set forth and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

 

 

 

ARTICLE I

 

1.01 Purchase and Sale. Subject to the terms and conditions set forth herein,
the closing of the transactions contemplated by this Agreement (the “Closing”)
shall take place at 12pm New York time on the second (2nd) Business Day
following satisfaction of all of the conditions set forth in Article VI of this
Agreement (the “Closing Date”), unless another time, date or place is agreed to
in writing by the BUYER and the SELLER, but under no circumstances later than
5:00PM Eastern Time. At the Closing the SELLER shall sell to the BUYER, and the
BUYER shall purchase from the SELLER 50% of the Shares of CLEC, free and clear
of all Encumbrances, for the consideration specified in 1.04 below (the
“Acquisition”).

 

1.02 Purchase Price/Expenses. In consideration for the sale of 50% of CLEC
shares:

 

  a) CLEC will engage EDGE FiberNet, Inc. to develop, license and interconnect
CLEC’s contemplated Competitive Local Exchange carrier facility.   b) The SELLER
shall contribute a Lucent LCS TDM/IP Switch (or equivalent switch in
functionality and performance) with an appraised value and/or replacement cost
of no less than $100,000.00, which value or cost will be determined by the
market comparables method and listed as an Exhibit in the Closing Documents.  
c) In total, the SELLER will provide CLEC with $150,000.00 of equipment, person
hours and management hours. At the end of each calendar quarter, SELLER will
provide BUYER with an itemized list or schedule(s) to document its contributions
to CLEC.   d) The BUYER will issue to EDGE, 100,000 Series B Preferred Shares of
the BUYER, which shares will be convertible at SELLER’s option into 100,000,000
common stock shares of the BUYER.   e) If CLEC has achieved positive EBITDA
(earnings before interest, taxes, depreciation, and amortization, otherwise
defined as net income before net interest expense, taxes, depreciation and
amortization expense), no later than three (3) months ending December 31, 2020,
SELLER shall have the right to demand that BUYER issue additional Series B
preferred shares, common shares and/or stock options/warrants to restore its
diluted equity ownership in BUYER to 10% of the fully-diluted issued and
outstanding shares of BUYER, including common shares, convertible preferred
shares and stock options/warrants, but excluding the dilutive impact of any
outstanding convertible debentures. Alternatively, at SELLER’s discretion,
SELLER will have the right to demand an additional 10% of the equity in CLEC
(i.e., should BUYER’s equity % drop to 40%, SELLER equity % increases to 60%),
such shares shall be held by an independent 3rd party and distributed or
returned to CLEC as treasury shares accordingly. Alternatively, CLEC shall issue
additional common shares to SELLER to increase SELLER’s equity, based on an
initial equity split of 50/50 and exclusive of any additional outside financing
consummated during the life of CLEC, to 60%.   f) SELLER and BUYER agree that,
if not already provided for by the rules of Delaware corporate law, CLEC’s
Articles of Incorporation shall be modified to state that any shareholder with a
simple shareholdings majority will be deemed to have total control of the CLEC
board of directors and may excuse any seated director at any time.

 



 

 

 

  g) BUYER shall commit to funding CLEC with a total of $150,000.00 over a
period of seven months based on a fixed schedule to fund legal, licensing,
capital expenditures, and other costs associated with the buildout of a
facilities-based communications business in the Verizon territories in the North
East United States, which encompass NY, NJ, PA, VA, MD, MA, DC, DE and RI. Any
shortfall in funding by the end of Month 7 subsequent to closing shall result in
a pro rata adjustment of BUYER’s equity in CLEC via the return of CLEC shares to
SELLER (EDGE) or the issuance of a number of CLEC shares to achieve the same
proportional adjustment, at the SELLER’s discretion. If there is a funding
shortfall, after receiving notice by registered mail by SELLER, BUYER shall have
a cure period of 10 business days to fulfill its required funding commitment
under this Agreement.   h) The Partners will rename CLEC to “2050tel Corp.” or
similar such corporate name as soon as practicable after closing.   i) The BUYER
shall grant the SELLER an option to spin-off as its own stand-alone public
company, which option shall expire three (3) years from the execution of this
Agreement. BUYER’s retention of equity percentage in the spin-off shall be
mutually negotiated between BUYER, SELLER and outside Investors and their
Advisors in the spin-off entity.   j) Should such spin-off require a Form 10 or
S-1 Registration Statement, the BUYER shall be responsible for preparing such
document unless, at SELLER’s discretion, SELLER releases BUYER from this
responsibility and chooses to rely on other resources.   k) Vikram Grover will
be named a Director and Chief Financial Officer of CLEC and Ted Flomenhaft will
continue as the President and Secretary and a Director of CLEC.

 

1.03 Transactions to be Effected at the Closing/Closing Conditions.

 

(a) On or prior to the Closing Date, the following transactions shall be
effected:

 

  (i) SELLER shall deliver to BUYER and BUYER shall deliver to SELLER one or
more stock certificates representing the respective Shares, duly executed by
authorized officers of the respective corporations.   (ii) This Agreement and
all other agreements, documents, instruments or certificates required to be
delivered on the Closing Date by the respective parties shall be delivered at or
prior to the Closing Date in accordance with the terms hereof.   (iii) No
material adverse change in the business or financial statements of BUYER or
SELLER. (iv) All representations and warranties of the Parties in this
definitive agreement shall be true and accurate and all covenants of the
respective parties shall have been fulfilled.

 



 

 



 

(b) The Closing is further subject to the satisfaction or waiver of the
following conditions on or prior to the Closing Date:

 

  a. Approval of the transactions by SELLER’s and BUYER’s Board of Directors;  
b. Prior to the Closing, satisfactory completion of due diligence by all Parties
on or before April 19, 2019;   c. Satisfactory approval by BUYER of all of
SELLER’s salaried employees, management, working capital, and budget of SELLER
post transaction on or before April 19, 2019; d. BUYER’s receipt of any
required, material third-party consents or approvals of SELLER;   e. If required
by applicable law or BUYER’s or SELLER’s bylaws, stockholder approval by the
BUYER and SELLER on or before April 19, 2019;   f. No material adverse change in
the business or financial statements of either the BUYER or the SELLER prior to
the closing of the Transaction;   g. All necessary government filings and
approvals and all third-party approvals necessary for the approval of the
transactions specified herein shall have been obtained.

 

ARTICLE II

 

Representations and Warranties concerning SELLER and its Stockholders

 

Except as set forth in the disclosure schedules delivered with this Agreement
(the “Disclosure Schedules”) (it being expressly agreed that the disclosures in
any section or subsection of the Disclosure Schedules shall qualify the
corresponding section or subsection of this Agreement and any other section or
subsection of the Agreement to the extent such matter’s relevance to such other
section or subsection is reasonably apparent), SELLER and its stockholders make
the following representations and warranties to the BUYER as of the date hereof,
except for representations and warranties made as of a specific date, the
accuracy of which will be determined only as of the specified date.

 

2.01 Organization and Authority of SELLER. SELLER has full power and authority
to enter this Agreement, to carry out its obligations hereunder and thereunder
and to consummate the transactions contemplated hereby and thereby. The
execution and delivery by SELLER of this Agreement, the performance by SELLER of
its obligations hereunder and thereunder and the consummation by SELLER of the
transactions contemplated hereby and thereby have been duly authorized by all
requisite action on the part of SELLER. When this Agreement is duly executed by
SELLER and delivered to the BUYER, this Agreement shall constitute a legal,
valid and binding obligation of SELLER enforceable against it in accordance with
its terms. When each other Transaction Document to which SELLER is, or will be,
a party has been duly executed and delivered by SELLER, such Transaction
Document will constitute a legal and binding obligation of the SELLER
enforceable against it in accordance with its terms.

 



 

 

 

2.02 Qualification of SELLER. SELLER is duly organized, validly existing and in
good standing under the Laws of their respective jurisdictions or organization
and have full power and authority to own, operate or lease the properties and
assets now owned, operated or leased by them and to carry on their business as
it has been and is currently conducted, except as, individually or in the
aggregate, would not have a Material Adverse Effect. SELLER is duly licensed or
qualified to do business and is in good standing in each jurisdiction in which
the properties owned or leased by it or the operation of its business as
currently conducted makes such licensing or qualification necessary, except
where the failure to be so licensed or qualified, individually or in the
aggregate, would not have a Material Adverse Effect.



 

2.03 Capitalization.

 

(a) The SELLER(S) are the record owner of and has good and valid title to the
Common Stock, free and clear of all Encumbrances other than Permitted
Encumbrances. The Common Stock have been duly authorized and are validly issued
and fully-paid.

 

(b) The Common Stock was issued in compliance with applicable Laws. The Common
Stock was not issued in violation of the Organizational Documents of SELLER or
its Affiliates or any other agreement, arrangement or commitment to which the
SELLER or SELLER is a party and are not subject to or in violation of any
preemptive or similar rights of any Person.

 

(c) There are no outstanding or authorized options, warrants, convertible
securities or other rights, agreements, arrangements or commitments of any
character relating to the Common Stock or obligating the SELLER to sell any of
its Common Stock. Other than the Organizational Documents of SELLER, there are
no voting trusts, proxies or other agreements or understandings in effect with
respect to the voting or transfer of any of the Common Stock.

 

2.04 No Conflicts; Consents. The execution, delivery and performance by SELLER
of this Agreement, and the consummation of the transactions contemplated hereby
and thereby, do not and will not: (a) conflict with or result in a violation or
breach of, or default under, any provision of the Organizational Documents of
SELLER; (b) conflict with or result in a material violation or breach of any
provision of any Law or Governmental Order applicable to SELLER ; (c) require
the consent, notice or other action by any Person, conflict with, result in a
material violation or breach of, constitute a default or an event that, with or
without notice or lapse of time or both, would constitute a default under,
result in the acceleration of or create in any party the right to accelerate,
terminate, modify or cancel any Material Contract to which SELLER is a party or
by which SELLER is bound or to which any of their respective properties and
assets are subject or any material permit affecting the properties, assets or
business of SELLER ; or (d) result in the creation or imposition of any
Encumbrance on any properties or assets of SELLER, other than Permitted
Encumbrances. Other than any consents, approvals, filings and Governmental
Orders required under the Laws of the United States, no consent, approval,
permit, Governmental Order, declaration or filing with, or notice to, any
Governmental Authority is required by or with respect to SELLER in connection
with the execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby and thereby.

 

2.05 Financial Statements. Complete copies of SELLER’s unaudited financial
statements consisting of the balance sheet of SELLER as of December 31, 2018 for
the period then ended and the related statements of income for the year then
ended (the “Financial Statements”), will have been delivered to the Buyer by
April 26, 2019. Except as disclosed in the Financial Statements, the Financial
Statements have been prepared to the best of SELLER’s ability in accordance with
GAAP, applied on a consistent basis throughout the period involved, subject to,
as applicable, normal and recurring year-end adjustments (the effect of which
will not be materially adverse) and the absence of notes. The Financial
Statements are based on the books and records of SELLER, and present in all
material respects the financial condition of SELLER as of the respective dates
they were prepared and the results of the operations of SELLER for the periods
indicated. The balance sheet of SELLER as of December 31, 2018 is referred to
herein as the “Balance Sheet” and the date thereof as the “Balance Sheet Date”.
SELLER maintains a standard system of accounting established and administered in
accordance with GAAP.



 



 

 

 

2.06 Undisclosed Liabilities. To SELLER’s knowledge, SELLER has no material
liabilities, obligations or commitments of any nature whatsoever, absolute or
contingent, accrued or unaccrued, matured or un-matured or otherwise except (a)
those which are adequately reflected or reserved against in the Balance Sheet as
of the Balance Sheet Date, and (b) those which have been incurred in the
ordinary course of business consistent with past practice since the Balance
Sheet Date and which are not, individually or in the aggregate, material in
amount.

 

2.07 Absence of Certain Changes, Events and Conditions. Since the Balance Sheet
Date, and other than in the ordinary course of business consistent with past
practice, to SELLER’s knowledge, there has not been, with respect to SELLER,
any:

 

(a) event, occurrence or development that has had, or could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect;

 

(b) amendment of the Organizational Documents of SELLER;

 

(c) issuance of additional Common Stock in SELLER;

 

(d) issuance, sale or other disposition of, or creation of any Encumbrance other
than a Permitted Encumbrance on, any capital stock in SELLER, or grant of any
options, warrants or other rights to purchase or obtain (including upon
conversion, exchange or exercise) any capital stock in SELLER;

 

(e) declaration or payment of any distributions on or in respect of any capital
stock in SELLER or redemption, purchase or acquisition of any of SELLER’s
outstanding capital stock;

 

(f) material change in any method of accounting or accounting practice of
SELLER, except as required by GAAP, as applicable, or as disclosed in the notes
to the Financial Statements;

 

(g) material change in SELLER’s cash management practices and its policies,
practices and procedures with respect to collection of accounts receivable,
establishment of reserves for uncollectible accounts, accrual of accounts
receivable, inventory control, prepayment of expenses, payment of trade accounts
payable, accrual of other expenses, deferral of revenue and acceptance of
customer deposits;

 

(h) entry into any contract that would constitute a Material Contract;

 

 

 

 

(I) incurrence, assumption or guarantee of any material indebtedness for
borrowed money except unsecured current obligations and liabilities incurred in
the ordinary course of business consistent with past practice.

 

(j) transfer, assignment, sale or other disposition of any of the assets shown
or reflected in the Interim Balance Sheet or cancellation of any material debts
or entitlements;

 

(k) transfer, assignment or grant of any license or sublicense of any material
Intellectual Property of SELLER;

 

(l) material damage, destruction or loss (whether covered by insurance) to its
property;

 

(m) any material capital investment in, or any material loan to, any other
Person;

 

(n) acceleration, termination, material modification to or cancellation of any
Material Contract to which SELLER is a party or by which it is bound;

 

(o) any material capital expenditures;

 

(p) imposition of any material Encumbrance other than a Permitted Encumbrance
upon any of SELLER’s properties or assets, tangible or intangible;

 

(q) any material loan to (or forgiveness of any loan to), or entry into any
other transaction with, any of its members or current or former managers,
officers and employees;

 

(r) entry into a new line of business or abandonment or discontinuance of
existing lines of business;

 

(s) adoption of any plan of merger, consolidation, reorganization, liquidation
or dissolution or filing of a petition in bankruptcy under any provisions of
federal or state bankruptcy Law or consent to the filing of any bankruptcy
petition against it under any similar Law;

 

(t) purchase, lease or other acquisition of the right to own, use or lease any
property or assets for any amount, except for purchases of inventory or supplies
in the ordinary course of business consistent with past practice;

 

(u) acquisition by merger or consolidation with, or by purchase of a substantial
portion of the assets, Common Stock or other equity of, or by any other manner,
any business or any Person or any division thereof;

 

(v) action by SELLER to make, change or rescind any Tax election, amend any Tax
Return or take any position on any Tax Return, take any action, omit to take any
action or enter into any other transaction that would have the effect of
increasing the Tax liability or reducing any Tax asset of the Buyer in respect
of any Post-Closing Tax Period; or

 

(w) any contract to do any of the foregoing, or any action or omission that
would result in any of the foregoing.

 

 

 

 

2.08 Material Contracts.

 

(a) There are no agreements, understandings, instruments, contracts or proposed
transactions to which SELLER is a party or by which it is bound that involve
(i) obligations (contingent or otherwise) of, or payments by, SELLER in excess
of any amount in any twelve month period, or (ii) the license of any patent,
copyright, trademark, trade secret or other proprietary right to or from SELLER
(other than off-the shelf, shrink-wrapped or “click to accept” software licenses
or other licenses to generally commercially available software), (the “Material
Contracts”).

 

(b) Each Material Contract is valid and binding on SELLER in accordance with its
terms and is in full force and effect. Neither SELLER or, to its Knowledge, any
other party thereto is in material breach of or default under (or is alleged to
be in breach of or default under), or has provided or received any notice of any
intention to terminate, any Material Contract subject to Laws of general
application relating to bankruptcy, insolvency and the relief of debtors; and
rules of law governing specific performance, injunctive relief and other
equitable remedies. No event or circumstance has occurred that, with notice or
lapse of time or both, would constitute an event of default under any Material
Contract or result in a termination thereof or would cause or permit the
acceleration or other changes of any right or obligation or the loss of any
benefit thereunder.

 

2.9 Title to Assets; Real Property.

 

(a) SELLER owns no real property. To its knowledge, SELLER has good and valid
leasehold interest in all property that it leases, and all material personal
property and other material assets reflected in the Financial Statements, other
than properties and assets sold or otherwise disposed of in the ordinary course
of business consistent with past practice. All such properties and assets
(including leasehold interests) are free and clear of Encumbrances, except
(a) as reflected in the Financial Statements, (b) liens for Taxes not yet due
and payable, and (c) such imperfections of title and encumbrances, if any, which
do not detract from the value or interfere with the present use of the property
subject thereto or affected thereby (the foregoing, the “Permitted
Encumbrances”). Any property and facilities held under lease by SELLER is held
by it under valid, subsisting and enforceable leases of which SELLER is
complying, except where the failure to be complying would not reasonably be
expected to result in a Material Adverse Effect on SELLER.

 

2.10 Condition and Sufficiency of Assets. The buildings, plants, structures,
furniture, fixtures, machinery, equipment, vehicles and other items of tangible
personal property of SELLER are adequate for the uses to which they are being
put. The buildings, plants, structures, furniture, fixtures, machinery,
equipment, vehicles and other items of tangible personal property currently
owned or leased by SELLER, together with all other properties and assets of
SELLER, are sufficient for the continued conduct of SELLER’s business after the
Closing in substantially the same manner as conducted prior to the Closing and
constitute materially all of the rights, property and assets necessary to
conduct the business of SELLER as currently conducted.

 

 

 

 

2.11 Inventory. All inventory of SELLER, whether reflected in the Interim
Balance Sheet, consists of a quality and quantity usable and salable in the
ordinary course of business consistent with past practice, except for obsolete,
damaged, defective or slow-moving items that have been written off or written
down to fair market value or for which adequate reserves have been established.
All such inventory is owned by SELLER free and clear of all Encumbrances, other
than Permitted Encumbrances, and no inventory is held on a consignment basis.
The quantities of each item of inventory (whether raw materials, work-in-process
or finished goods) are not excessive, but are reasonable in the present
circumstances of SELLER.

 

2.12 Insurance. Not applicable.

 

2.13 Legal Proceedings; Governmental Orders.

 

(a) There are no Actions pending or to SELLER’s Knowledge, threatened (a)
against or by SELLER affecting any of its properties or assets (or by or against
any Affiliate thereof relating to SELLER); or (b) against or by SELLER that
challenges or seeks to prevent, enjoin or otherwise delay the transactions
contemplated by this Agreement. To SELLER’s Knowledge, no event has occurred, or
circumstances exist that may give rise to, or serve as a basis for, any such
Action.

 

(b) There are no outstanding Governmental Orders and no unsatisfied judgments,
penalties or awards against or affecting SELLER or any of its properties or
assets. To SELLER’s Knowledge, no event has occurred, or circumstances exist
that may constitute or result in (with or without notice or lapse of time) a
violation of any material Governmental Order.

 

2.14 Compliance with Laws; Permits. 

 

(a) To its knowledge, SELLER is not in violation of any Laws applicable to it or
its business, properties or assets that has had or could reasonably be expected
to result in a Material Adverse Effect.

 

(b) To its knowledge, all permits required for SELLER to conduct its business
have been obtained by it and are valid and in full force and effect, except
where the failure to possess such permits could not reasonably be expected to
result in a Material Adverse Effect. All fees and charges with respect to such
permits as of the date hereof have been paid in full. To SELLER’s knowledge, no
event has occurred that, with or without notice or lapse of time or both, would
reasonably be expected to result in the revocation, suspension, lapse or
limitation of any permit set forth in Schedule ( ). 

 

2.15 Employment Matters. SELLER will provide a list of all persons who are
employees, independent contractors or consultants of SELLER by April 26, 2019,
including any employee who is on a leave of absence of any nature, paid or
unpaid, authorized or unauthorized, and sets forth for each such individual the
following: (i) name; (ii) title or position (including whether full or part
time); (iii) hire date; (iv) current annual base compensation rate; (v)
commission, bonus or other incentive-based compensation; and (vi) a description
of the fringe benefits provided to each such individual as of the date hereof.
To its knowledge, SELLER is not a party to or bound by any collective bargaining
or any other type of labor or union agreement which covers any employees. To
SELLER’s Knowledge, no strike, labor suit or proceeding or labor administrative
proceeding is pending or to SELLER’s Knowledge, threatened respecting the
employees, and to its knowledge, no such matter has been threatened.

 

 

 

 

2.16 Taxes.

 

(a) All income and other material Tax Returns required to be filed on or before
the Closing Date by SELLER have been, or will be, timely filed. Such Tax Returns
are, or will be, true, complete and correct in all material respects. All
material Taxes due and owing by SELLER (whether shown on any Tax Return), as of
the Closing Date, have been, or will be, timely paid.

 

(b) SELLER has withheld and paid each material Tax required to have been
withheld and paid in connection with amounts paid or owing to any employee,
independent contractor, creditor, customer, member or other party, and complied
with all information reporting and backup withholding provisions of applicable
Law.

 

(c) No claim has been made by any taxing authority in any jurisdiction where
SELLER does not file Tax Returns that it is, or may be, subject to Tax by that
jurisdiction.

 

(d) No extensions or waivers of statutes of limitations have been given or
requested with respect to any Taxes of SELLER.

 

(e) SELLER is not a party to any Action by any taxing authority. There are no
pending or to SELLER ’s knowledge, threatened Actions by any taxing authority.

 

2.18 Books and Records. The minute books of SELLER, to the extent records were
created, are correct in all material respects and have been maintained in
accordance with sound business practices. At the Closing, all of such books and
records will be in the possession of SELLER.

 

2.18 Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission relating to the transactions
contemplated by this Agreement or any other Transaction Document based upon
arrangements made by or on behalf of the Sellers.

 

2.19 Labor Relations. To SELLER’s Knowledge, no material labor dispute exists or
is imminent with respect to any of the employees of SELLER which has had or
could reasonably be expected to result in a Material Adverse Effect. None of
SELLER’s employees is a member of a union that relates to such employee’s
relationship with SELLER, and SELLER is not a party to a collective bargaining
agreement or any labor or union agreement which covers SELLER’s employees. To
the Knowledge of SELLER, no officer, director or agent of SELLER, is in
violation of any material term of any employment contract, confidentiality,
disclosure or proprietary information agreement or non-competition agreement, or
any other Material Contract or agreement or any restrictive covenant in favor of
any third party, and the continued employment of any SELLER employee by BUYER
will not subject BUYER to any liability with respect to any of the foregoing
matters.

 



 

 

 

ARTICLE III

 

Representations and Warranties of the Buyer

 

Except as set forth in the Disclosure Schedules (it being expressly agreed that
the disclosures in any section or subsection of the Disclosure Schedules shall
qualify the corresponding section or subsection of this Agreement and any other
section or subsection of the Agreement to the extent such matter’s relevance to
such other section or subsection is reasonably apparent), BUYER represents and
warrants to SELLER that the statements contained in this Article III are true
and correct as of the date hereof.

 

3.01 Organization and Authority of the Buyer. BUYER is a corporation duly
organized, validly existing and in good standing under the Laws of the state of
California. The BUYER has full corporate power and authority to enter into this
Agreement, to carry out its obligations hereunder and thereunder and to
consummate the transactions contemplated hereby and thereby. The execution and
delivery by the BUYER of this Agreement and any other Transaction Document to
which the BUYER is a party, the performance by the BUYER of its obligations
hereunder and thereunder and the consummation by the BUYER of the transactions
contemplated hereby and thereby have been duly authorized by all requisite
corporate action on the part of the BUYER. This Agreement has been duly executed
and delivered by the BUYER, and this Agreement constitutes a legal, valid and
binding obligation of the BUYER enforceable against the BUYER in accordance with
its terms. When each other Transaction Document to which the BUYER is or will be
a party has been duly executed and delivered by the BUYER, such Transaction
Document will constitute a legal and binding obligation of the Buyer enforceable
against it in accordance with its terms. The BUYER has made available to the
SELLER true, correct and complete copies of all Organizational Documents of the
BUYER, including all amendments thereto.

 

The BUYER has full power and authority to own, operate or lease the properties
and assets now owned, operated or leased by it and to carry on its business as
it has been and is currently conducted, except as, individually or in the
aggregate, would not have a Material Adverse Effect. Schedule 3.01 sets forth
each jurisdiction in which the BUYER is licensed or qualified to do business,
and the BUYER is duly licensed or qualified to do business and is in good
standing in each jurisdiction in which the properties owned or leased by it or
the operation of its business as currently conducted makes such licensing or
qualification necessary, except where the failure to be so licensed or
qualified, individually or in the aggregate, would not have a Material Adverse
Effect.

 

3.02 No Conflicts; Consents. The execution, delivery and performance by BUYER of
this Agreement, the Transaction Documents and the consummation of the
transactions contemplated hereby and thereby, do not and will not: (a) conflict
with or result in a violation or breach of, or default under, any provision of
the Organizational Documents of BUYER; (b) conflict with or result in a
violation or breach of any provision of any Law or Governmental Order applicable
to BUYER; or (c) require the consent, notice or other action by any Person
under, conflict with, result in a material violation or breach of, constitute a
default or an event that, with or without notice or lapse of time or both, would
constitute a default under, result in the acceleration of or create in any party
the right to accelerate, terminate, modify or cancel any Contract to which BUYER
is a party or is bound or to which any of its properties or assets are subject
(including any Material Contracts) or any permit affecting the properties,
assets or business of BUYER. Other than any consents, approvals, filings and
Governmental Orders required under the Laws of the United States, no consent,
approval, permit, Governmental Order, declaration or filing with, or notice to,
any Governmental Authority is required by or with respect to BUYER in connection
with the execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby and thereby.

 

 

 

 

3.03 Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission relating to the transactions
contemplated by this Agreement or any other Transaction Document based upon
arrangements made by or on behalf of BUYER.

 

3.04 Sufficiency of Funds. Subject to approval and effectiveness of its
Certificate of Determination for Series B Preferred Shares filed with the
Secretary of State of California on or around April 12, 2019, BUYER has
sufficient shares available to enable it to make payment of the Purchase Price
and consummate the transactions contemplated by this Agreement.

 

3.05 Compliance with Laws; Litigation.

 

(a) BUYER is in compliance, and during the five (5) years preceding the date of
this Agreement has been in compliance, in all material respects, with all Laws
applicable to it or the operation of its businesses or by which any of its
assets are bound or affected. Neither BUYER nor any of its direct and indirect
subsidiaries is in receipt of, or has received in the five (5) years preceding
the date of this Agreement, any written notice of any material violation of any
Laws applicable to them or the operations of their respective businesses or by
which their assets are bound or affected.

 

(b) There are no Actions pending or, to the knowledge of BUYER, threatened (a)
against or by BUYER affecting any of its properties or assets (or by or against
any Affiliate thereof relating to BUYER); or (b) against or by BUYER that
challenges or seeks to prevent, enjoin or otherwise delay the transactions
contemplated by this Agreement. To the knowledge of BUYER, no event has occurred
or circumstances exist that may give rise to, or serve as a basis for, any such
Action.

 

(c) There are no outstanding Governmental Orders and no unsatisfied judgments,
penalties or awards against or affecting BUYER or any of its properties or
assets (or by or against any Affiliate thereof relating to the BUYER). To the
knowledge of BUYER, no event has occurred or circumstances exist that may
constitute or result in (with or without notice or lapse of time) a violation of
any such Governmental Order.

 

 

 

 

ARTICLE IV

 

Tax Matters

 

4.01 Tax Covenants.

 

(a) All transfer, documentary, sales, use, stamp, registration, value added and
other such fees (including any penalties and interest) incurred in connection
with this Agreement (including any real property transfer Tax and any other
similar Tax) shall be borne and paid by BUYER when due. BUYER shall, at its own
expense, timely file any Tax Return or other document with respect to the
foregoing taxes or fees (and SELLER shall cooperate with respect thereto as
necessary).

 

(b) BUYER shall prepare, or cause to be prepared, all Tax Returns required to be
filed by SELLER after the Closing Date with respect to a Pre-Closing Tax Period.
Any such Tax Return shall be prepared in a manner consistent with past practice
(unless otherwise required by Law) and without a change of any election or any
accounting method. BUYER shall permit SELLER to review and comment on each such
Tax Return described in this subsection before filing and shall make such
revisions to such Tax Returns as are reasonably requested by SELLER(S).

 

 

 

 

 

ARTICLE V

 

Conditions to Closing

 

5.01 Conditions to Obligations of All Parties. The obligations of each party to
consummate the transactions contemplated by this Agreement shall be subject to
the fulfillment, at or prior to the Closing, of each of the following
conditions:

 

(a) No Action shall have been commenced against BUYER or SELLER(S), which would
prevent the Closing. No injunction or restraining order shall have been issued
by any Governmental Authority, and be in effect, which restrains or prohibits
any transaction contemplated hereby.

 

5.02 Conditions to Obligations of Buyer. The obligations of BUYER to consummate
the transactions contemplated by this Agreement shall be subject to the
fulfillment or BUYER’s waiver, at or prior to the Closing, of each of the
following conditions:

 

(a) All approvals, consents and waivers that are required to close shall have
been received and executed counterparts thereof shall have been delivered to
BUYER at or prior to the Closing.

 

(b) This Agreement shall have been executed and delivered by the parties thereto
and true and complete copies thereof shall have been delivered to BUYER.

 

(c) BUYER shall have received a certificate, dated the Closing Date and signed
by an authorized officer or director of SELLER or SELLER(S), that each of the
conditions set forth in Section 6.02 have been waived or satisfied.

 

(d) SELLER shall have delivered to the Buyer a good standing certificate (or its
equivalent) for SELLER from the secretary of state or similar Governmental
Authority of the jurisdiction under the Laws in which SELLER is organized.

 

(e) The representations and warranties of SELLER contained in Article II of this
Agreement shall be true and correct (without giving effect to any limitation as
to “materiality”, “Material Adverse Effect” or similar qualifier set forth
therein) at and as of the Closing Date as if made at and as of such time (except
to the extent expressly made as of an earlier date, in which case, as of such
earlier date), except where the failure of such representations and warranties
to be so true, correct and complete, has not had, individually or in the
aggregate, a Material Adverse Effect.

 

(h) SELLER shall have performed or complied in all material respects with all
obligations and covenants required by this Agreement to be performed or complied
with by BUYER at or prior to the Closing.

 

 

 

 

5.03 Conditions to Obligations of the Sellers. The obligations of SELLER to
consummate the transactions contemplated by this Agreement shall be subject to
the fulfillment or SELLER’s waiver, at or prior to the Closing, of each of the
following conditions:

 

(a) This Agreement shall have been executed and delivered by the parties thereto
and true and complete copies thereof shall have been delivered to SELLER(S).

 

(b) SELLER shall have received a certificate, dated the Closing Date and signed
by a duly authorized officer of BUYER, that each of the conditions set forth in
Section 6.03 have been satisfied.

 

(c) SELLER shall have received a resolution adopted by the board of directors of
BUYER authorizing the execution, delivery and performance of this Agreement and
the consummation of the transactions contemplated hereby and thereby.

 

(d) BUYER shall deliver to SELLER one or more stock certificates representing
the BUYER Shares as provided for in 1.04(a)(b), duly executed by authorized
officers of BUYER.

 

(e) BUYER shall have delivered to SELLER a good standing certificate (or its
equivalent) for BUYER from the secretary of state or similar Governmental
Authority of the jurisdiction under the Laws in which BUYER is organized.

 

(f) The representations and warranties of the BUYER contained in Article III of
this Agreement shall be true and correct in all material respects (without
giving effect to any limitation as to “materiality”, “material adverse effect”
or similar qualifier set forth therein) at and as of the Closing Date as if made
at and as of such time (except to the extent expressly made as of an earlier
date, in which case, as of such earlier date).

 

(g) BUYER shall have performed or complied in all material respects with all
obligations and covenants required by this Agreement to be performed or complied
with by BUYER at or prior to the Closing.

 

ARTICLE VI

 

Indemnification and Dispute Resolution

 

6.01 Survival. The representations and warranties contained herein shall survive
the Closing Date and shall remain in full force and effect until the date that
is one year from the Closing Date. Notwithstanding the foregoing, any claims
asserted in good faith with reasonable specificity (to the extent known at such
time) and in writing by notice from the non-breaching party to the breaching
party prior to the expiration date of the applicable survival period shall not
thereafter be barred by the expiration of the relevant representation or
warranty and such claims shall survive until finally resolved.

 

 

 

 

6.02 Indemnification by the Sellers. Subject to the other terms and conditions
of this Article VI, for a term beginning on the Closing Date and ending on the
first anniversary of the Closing Date, the SELLER shall indemnify and defend
each of the BUYER and its Affiliates (including SELLER) and their respective
representatives (collectively, the “Buyer Indemnitees”) against, and shall hold
each of them harmless from and against, and shall pay and reimburse each of them
for, any and all Losses (except as provided in this Article VII) incurred by the
BUYER Indemnitees arising out of:

 

(a) any material breach of any of the representations or warranties of the
SELLER contained in this Agreement; or

 

(b) any material breach of any covenant, agreement or obligation to be performed
by the SELLER pursuant to this Agreement.

 

6.03 Indemnification by the Buyer. Subject to the other terms and conditions of
this Article VII, for a term beginning on the Closing Date and ending on the
first anniversary of the Closing Date, the BUYER shall indemnify and defend each
of the SELLER and its Affiliates and their respective representatives
(collectively, the “Seller Indemnitees”) against, and shall hold each of them
harmless from and against, and shall pay and reimburse each of them for, any and
all Losses incurred by the SELLER Indemnitees arising out of:

 

(a) any material breach of any of the representations or warranties of the BUYER
contained in this Agreement; or

 

(b) any material breach of any covenant, agreement or obligation to be performed
by the BUYER pursuant to this Agreement.

 

6.04 Arbitration.

 

a. Any controversy or claim arising out of or relating to this Agreement or the
breach thereof, whether common law or statutory, including, without limitation,
claims asserting violations of US antitrust laws, will be settled exclusively by
binding arbitration in NYC using a single arbitrator, and as follows:

 

i. The arbitrator will apply the internal law of the State of NY, except that
the arbitrator will not have the power to alter, modify, amend, add to or
subtract from any term or provision of this Agreement, or to grant any punitive
damages, or injunctive relief, including, without limitation, interim relief, of
any nature. Judgment on the award of the arbitrator may be entered by any court
having jurisdiction to do so.

 

ii. The failure or refusal of either party to submit to arbitration as required
by this Agreement will constitute a material breach of this Agreement. If
judicial action is commenced in order to compel arbitration, and if arbitration
is in fact compelled, the party that resisted arbitration will be required to
pay to the other party all costs and expenses, including, without limitation,
reasonable attorneys’ fees and costs, incurred by the party to compel
arbitration.

 

iii. If equitable relief is sought including injunctive relief, by a party
hereto for a breach of this Agreement, the non-breaching party may, in its sole
discretion, enforce such rights and seek such equitable relief by court action.

 

 

 

 

ARTICLE VII

 

Miscellaneous

 

7.01 Expenses. Except as otherwise expressly provided herein, all costs and
expenses, including, without limitation, fees and disbursements of counsel,
financial advisors and accountants, incurred in connection with this Agreement
and the transactions contemplated hereby shall be paid by the party incurring
such costs and expenses, whether or not the Closing shall have occurred.

 

7.02 Notices. All notices, requests, consents, claims, demands, waivers and
other communications hereunder shall be in writing and shall be deemed to have
been given (a) when delivered by hand (with written confirmation of receipt);
(b) when received by the addressee if sent by a nationally recognized overnight
courier (receipt requested); (c) on the date sent by facsimile or e-mail of a
PDF document (with confirmation of transmission) if sent during normal business
hours of the recipient, and on the next Business Day if sent after normal
business hours of the recipient or (d) on the third day after the date mailed,
by certified or registered mail, return receipt requested, postage prepaid. Such
communications must be sent to the respective parties at the following addresses
(or at such other address for a party as shall be specified in a notice given in
accordance with this section):

 

 

If to the Seller:

 

CLEC Networks, Inc.

c/o EDGE FiberNet, Inc.

254 36th St. (304C - #12)

Brooklyn, NY 11201

Attn: Ted Flomenhaft; cc: Liz Guo

Email: ted@EDGEfibernet.com ;

cc: gli@edgefibernet.com

     

If to the Buyer:

 

2050 Motors, Inc.

1340 Brook St. Unit M

St Charles, IL 60184

Attn: Vikram Grover

Email: vik@2050motors.com

 

 

 

 

7.03 Interpretation. For purposes of this Agreement, (a) the words “include,”
“includes” and “including” shall be deemed to be followed by the words “without
limitation”; (b) the word “or” is not exclusive; (c) the words “herein,”
“hereof,” “hereby,” “hereto” and “hereunder” refer to this Agreement as a whole;
and (d) except as otherwise expressly provided, any information “delivered” or
“made available” to the BUYER shall include that information (i) contained in
the virtual data room hosted by SELLER at least two (2) calendar days prior to
the Closing Date or (ii) otherwise provided in writing (including
electronically) to the BUYER or its representatives, as applicable, on or prior
to the Closing Date. Unless the context otherwise requires, references herein:
(x) to Articles, Sections, Schedules and Exhibits mean the Articles and Sections
of, and Schedules and Exhibits attached to, this Agreement; (y) to an agreement,
instrument or other document means such agreement, instrument or other document
as amended, supplemented and modified from time to time to the extent permitted
by the provisions thereof and (z) to a statute means such statute as amended
from time to time and includes any successor legislation thereto and any
regulations promulgated thereunder. This Agreement shall be construed without
regard to any presumption or rule requiring construction or interpretation
against the party drafting an instrument or causing any instrument to be
drafted. The Schedules and Exhibits referred to herein shall be construed with,
and as an integral part of, this Agreement to the same extent as if they were
set forth verbatim herein.

 

7.04 Headings. The headings in this Agreement are for reference only and shall
not affect the interpretation of this Agreement.

 

7.05 Severability. If any term or provision of this Agreement is invalid,
illegal or unenforceable in any jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other term or provision of this Agreement
or invalidate or render unenforceable such term or provision in any other
jurisdiction. Upon a determination that any term or other provision is invalid,
illegal or unenforceable, the parties hereto shall negotiate in good faith to
modify this Agreement so as to affect the original intent of the parties as
closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

 

7.06 Entire Agreement. This Agreement, together with the Option and
Spin-Out/Spin-Off Agreement, constitutes the sole and entire agreement of the
parties to this Agreement with respect to the subject matter contained herein
and therein, and supersede all prior and contemporaneous understandings and
agreements, both written and oral, with respect to such subject matter. In the
event of any inconsistency between the statements in the body of this Agreement,
the Exhibits and Schedules (other than an exception expressly set forth as such
in the Schedules), the statements in the body of this Agreement will control.

 

 

 

 

7.07 Legal Representation. Each party to this Agreement has read and fully
understands the terms and provisions hereof, has reviewed this Agreement with
its legal counsel and/or advisor, has executed this Agreement based upon such
party’s own judgment and advice of counsel, and knowingly, voluntarily, and
without duress, agrees to all of the terms set forth in this Agreement. The
parties have participated jointly in the negotiation and drafting of this
Agreement. If an ambiguity or question of intent or interpretation arises, this
Agreement will be construed as if drafted jointly by the parties and no
presumption or burden of proof will arise favoring or disfavoring any party
because of authorship of any provision of this Agreement. Except as expressly
set forth in this Agreement, neither the parties nor their affiliates, advisors
and/or their attorneys have made any representation or warranty, express or
implied, at law or in equity with respect of the subject matter contained
herein. Without limiting the generality of the previous sentence, the BUYER, its
affiliates, advisors and/or attorneys have made no representation or warranty to
the SELLER concerning the state or federal tax consequences to the SELLER
regarding the transactions contemplated by this Agreement.

 

7.08 Successors and Assigns. This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
permitted assigns. Neither party may assign its rights or obligations hereunder
without the prior written consent of the other party, which consent shall not be
unreasonably withheld or delayed.

 

7.09 No Third-Party Beneficiaries. Except as provided herein, this Agreement is
for the sole benefit of the parties hereto and their respective successors and
permitted assigns and nothing herein, express or implied, is intended to or
shall confer upon any other Person or entity any legal or equitable right,
benefit or remedy of any nature whatsoever under or by reason of this Agreement.

 

7.10 Amendment and Modification; Waiver. This Agreement may only be amended,
modified or supplemented by an agreement in writing signed by the BUYER and the
SELLER(S), which amendment, once so executed, shall be binding on all parties to
this Agreement as though direct signatories hereto. No waiver by any party of
any of the provisions hereof shall be effective unless explicitly set forth in
writing and signed by the party so waiving. No waiver by any party shall operate
or be construed as a waiver in respect of any failure, breach or default not
expressly identified by such written waiver, whether of a similar or different
character, and whether occurring before or after that waiver. No failure to
exercise, or delay in exercising, any right, remedy, power or privilege arising
from this Agreement shall operate or be construed as a waiver thereof; nor shall
any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege.

 

7.11 Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.

 

(a) This Agreement shall be governed by and construed in accordance with the
internal laws of the State of New York without giving effect to any choice or
conflict of law provision or rule (whether of the State of New York or any other
jurisdiction).

 

(b) ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT OF OR BASED UPON THIS
AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY MAY BE INSTITUTED
IN ANY NEW YORK COURT OF APPROPRIATE JURISDICTION. THE PARTIES IRREVOCABLY AND
UNCONDITIONALLY WAIVE ANY OBJECTION TO THE LAYING OF VENUE OF ANY SUIT, ACTION
OR ANY PROCEEDING IN SUCH COURTS AND IRREVOCABLY WAIVE AND AGREE NOT TO PLEAD OR
CLAIM IN ANY SUCH COURT THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

 

 

 

(c) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND,
THEREFORE, EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LEGAL ACTION ARISING OUT OF OR
RELATING TO THIS AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
EACH PARTY TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO
REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF
A LEGAL ACTION, (B) SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER,
(C) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY, AND (D) SUCH PARTY HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 8.11(c).

 

7.12 Specific Performance. The parties agree that irreparable damage would occur
if any provision of this Agreement were not performed in accordance with the
terms hereof and that the parties shall be entitled to specific performance of
the terms hereof, in addition to any other remedy to which they are entitled at
law or in equity.

 

7.13 Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall be deemed to be one
and the same agreement. A signed copy of this Agreement delivered by facsimile,
e-mail or other means of electronic transmission shall be deemed to have the
same legal effect as delivery of an original signed copy of this Agreement.

 

7.14 Termination by the Sellers. If any of the conditions set forth in Section
6.03 of this Agreement have not been satisfied by 5:00 PM New York time on April
30, 2019 (the “Seller Option Time”), this Agreement may be terminated and the
transactions contemplated by this Agreement may be abandoned by the SELLER, at
its option, for any reason or no reason, at any time after the Seller Option
Time. In the event of termination by the SELLER pursuant to this Section 7.14,
written notice of such termination shall be given to the BUYER (e-mail shall
suffice) and the transactions contemplated by the Agreement shall be terminated,
without further action, notice or deed by any party to this Agreement. If this
Agreement is terminated and the transactions contemplated hereby are abandoned
as described in this Section 7.14, this Agreement shall become null and void and
of no further force and effect, without any liability or obligation on the part
of any party to this Agreement. Nothing in this Section 7.14, however, shall be
deemed to release any party to this Agreement from any liability for damages for
any breach by such party of the terms and provisions of this Agreement in the
event of such party’s fraud or willful misconduct, or to impair the availability
of the remedy of specific performance in accordance with

 

 

 

 

7.15 Force Majeure.

 

a. Neither party will be deemed in default of this Agreement to the extent that
performance of its obligations or attempts to cure any breach are delayed or
prevented by reason of any act of God, fire, natural disaster, accident, act of
government, shortages of material or supplies or any other cause reasonably
beyond the control of such party (“Force Majeure”), provided that such party
gives the other party written notice thereof promptly and, in any event, within
fifteen (15) days of discovery thereof, and uses its diligent, good faith
efforts to cure the breach. In the event of such a Force Majeure, the time for
performance or cure will be extended for a period equal to the duration of the
Force Majeure but not in excess of six (6) months. The SELLER and the BUYER have
caused this Agreement to be executed as of the date first written above.

 

  SELLER(S):       CLEC Networks, Inc.   EDGE FiberNet       /s/ Ted Flomenhaft
  Ted Flomenhaft 04-18-2019   President       BUYER:       2050 Motors, Inc.    
  /s/ Vikram Grover   Vikram Grover 04-18-2019   CEO

 

 

 





